Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 1 of 12 PageID: 493




                                                                [Dkt No. 7]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 KIMBERLY A. VALENTE, pro se

       Plaintiff,                                Civil No. 20-8316
                                                 (RMB/MS)

             v.                                  OPINION

 LEONARD   B. ZUCKER, ESQ.;
 DOUGLAS   J. McDONOUGH, ESQ.;
 ZUCKER,   GOLDBERG & ACKERMAN, LLC;
 GREGORY   FUNDING, LLC,

       Defendants.



 BUMB, UNITED STATES DISTRICT JUDGE:



      Pro se Plaintiff, Kimberly A. Valente (“Plaintiff” or

 “Valente”), brings this suit alleging that Defendants Leonard B.

 Zucker, Esq. (“Zucker”), Douglas J. McDonough, Esq., Zucker,

 Goldberg & Ackerman, LLC (“Zucker Goldberg”), and Gregory

 Funding, LLC (“Gregory”) (collectively, the “Defendants”),

 fraudulently obtained a judgment of foreclosure upon Valente’s

 property based upon allegedly nonexistent evidence. As best the

 Court can decipher, the Amended Complaint filed on July 28, 2020

 asserts the following ten claims: breach of contract; scheme to

 defraud; detrimental reliance; unlawful deception in the

 original foreclosure case; “RICO”; wrongful foreclosure; slander
                                      1
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 2 of 12 PageID: 494



 of title; violation of the Consumer Protection Act; slander of

 credit; and infliction of emotional distress. Dkt. No. 3.

 Plaintiff brings these claims against each of the Defendants.

         On August 14, 2020, Defendant Gregory filed a Motion to

 Dismiss the Amended Complaint with Prejudice [Dkt. No. 7]

 pursuant to Fed. R. Civ. P. 12(b)(6) and 12(d). On March 31,

 2021, the Court converted the Motion to Dismiss to a Motion for

 Summary Judgment pursuant to Fed. R. of Civ. P. 56.          The Court

 gave Plaintiff 30 days to submit any additional materials

 pertinent to the pending Motion. [Docket No. 24]. Plaintiff has

 failed to respond to the Court’s Order. For the reasons set

 forth herein, the Court will grant judgment in favor of

 Defendant Gregory, and dismiss the case against Defendants

 Zucker and Goldberg with prejudice.        In explicably, Defendant

 Douglas J. McDonough has neither filed a Motion for Summary

 Judgment nor filed any responses to the various filings.

    I.     Factual Background

    The case before this Court emanates from a residential

 mortgage foreclosure action in New Jersey state court, captioned

 U.S. Bank National Association, as Indenture Trustee on behalf

 of and with respect to Ajax Mortgage Loan Trust 2018-B,

 Mortgage-Backed Notes v. Kimberly A. Valente, Superior Court of

 N.J., Chancery Division, Atlantic County, Docket No. F-20262-09.

 Currently, there is also an appeal taken from that case,

                                      2
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 3 of 12 PageID: 495



 Appellate Docket No. A-003542-19. Plaintiff filed this suit

 despite the pending appeal in state court.

    Plaintiff’s Amended Complaint alleges the following facts. “On

 or around April 5, 2006 the plaintiff executed a Note in favor

 of First Horizon Home Loan Corporation, in the amount of

 $104,000.00.” Amend. Compl. ¶ 2.1. “Beginning in June 2006 and

 continuing until July of 2008 the plaintiffs made timely

 payments to FIRST HORIZON HOME LOAN CORPORATION.” Id. ¶ 11.2.

 According to Plaintiff, the mortgage was then assigned to

 MetLife Home Loans on April 7, 2009, and “[i]n early 2009,

 MetLife Home Loans, a division of MetLife Bank, NA claimed the

 plaintiff was behind on payments and hired Foreclosure attorney

 to file a foreclosure claim against the plaintiff.” Id. ¶ 11.3.

    “On April 16, 2009, the original foreclosure complaint was

 filed with the office of the Clerk of the Superior Court of New

 Jersey and on June 19, 2009 served on the plaintiff.” Id. ¶

 11.4. “Default was entered on March 12, 2012.” Id. ¶ 11.5.

    Defendant Gregory asserts that the original mortgage was then

 assigned three times after the filing of the Complaint: From

 MetLife to JP Morgan Chase Bank, National Association (“JP

 Morgan”), executed on July 1, 2013; from JP Morgan Chase Bank to

 MTGLQ Investors, L.P. (“MTGLQ”), executed on February 16, 2016;

 and from MTGLQ to U.S. Bank, National Association, as Indenture

 Trustee on behalf of and with respect to Ajax Mortgage Loan

                                      3
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 4 of 12 PageID: 496



 trust, 2018-B, Mortgage-Backed Notes (“U.S. Bank”), executed on

 September 6, 2018.     See Motion to Dismiss, Dkt. No. 7, page 4.

 Defendant Gregory services the subject loan on behalf of U.S.

 Bank.

    Plaintiff alleges that because “[t]he Original Promissory note

 that evidences the alleged debt was never provided in the

 foreclosure paperwork to verify a loan was made...[t]he wrongful

 foreclosure is Void, as it did not contain the legal documents

 to verify a loan, the terms, amount loaned, or any documentation

 signed by the lender to verify a loan was provided to the

 plaintiff.” Amend. Compl. pg. 2. In both her Amended Complaint

 and in subsequent jurisdictional challenges, Plaintiff asserts

 that “[t]ere is no admissible evidence to verify the lender

 signed a contract to provide a loan, and therefore State Court

 did not have jurisdiction to rule.” Id. Furthermore, Plaintiff

 avers that “[t]he fact the defendant’s filed a wrongful

 foreclosure lawsuit in State court against the plaintiff will

 verify the defendant’s contracted to provide a loan to the

 plaintiff, and the defendant’s owed a legal duty to the

 plaintiff.” Amend. Compl. ¶ a.

    A final judgment was entered in state court on March 20, 2019,

 in the amount of $215,957.49. See Motion to Dismiss, Dkt. No. 7,

 Exhibit “P”. A Sherriff’s Sale was then scheduled, and Plaintiff

 Valente used two statutory adjournments to postpone the sale

                                      4
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 5 of 12 PageID: 497



 until March 5, 2020, on which date it was struck off to the

 Foreclosure Plaintiff. See Motion to Dismiss, Dkt. No. 7,

 Exhibit “Q”. Plaintiff Valente had previously filed a Motion to

 Vacate Final Judgement and a Motion to Stay the Sheriff’s Sale

 on February 27 and 28, 2020, respectively. The Motion to Stay

 was denied on March 5, 2020 by the Chancery Judge, and the

 Motion to Vacate Final Judgment was denied by the Honorable

 Michael J. Blee, P.J. Ch. on March 27, 2020. See Motion to

 Dismiss, Dkt. No. 7, Exhibits “Q” and “R”.

    Plaintiff Valente filed an appeal of Judge Blee’s March 27,

 2020 Order on May 14, 2020. See Docket No. A-003542-19 Team 03.

 A deficiency letter was sent on May 22, 2020, and Valente filed

 Motions to proceed as an indigent and for a stay pending appeal

 on June 3, 2020. Both Motions were denied on July 7, 2020. See

 Motion to Dismiss, Dkt. No. 7, Exhibit “S”. This lawsuit

 followed despite the pending appeal of Judge Blee’s Order in

 state court, with Plaintiff Valente filing her initial Complaint

 in this Court on July 6, 2020. Dkt. No. 1.

    In this action, Plaintiff asserts that her injuries include

 “[a]ll of the monthly payments made on a fake loan plus interest

 for the number of year’s payments were made, legal expenses thus

 are to be remitted to me in this case are $21,029.00,” [Amend.

 Compl. ¶ h], as well as “compensatory and punitive damages



                                      5
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 6 of 12 PageID: 498



 provided for in the amount of 5.5 million dollars including

 costs and legal expenses.” Amend. Compl. Pg. 15, ¶ 4.

      Summons were returned executed as to Defendants Gregory,

 Douglas J. McDonough, Esq., and Zucker, Goldberg, & Ackerman,

 LLC on July 27, 2020. Dkt. No. 4. The summons as to remaining

 Defendant Leonard B. Zucker, Esq. was returned unexecuted on

 July 29, 2020. Dkt. No. 5. Defendant Gregory advised that Mr.

 Zucker is deceased. See Motion to Dismiss, Dkt. No. 7, page 4.

 As to Defendant Zucker, Goldberg, & Ackerman, LLC, Defendant

 Gregory advised that the firm ceased operations in 2015 and

 filed a Chapter 11 Bankruptcy Petition, Case No. 15-24585-CMG;

 the case was confirmed in 2017 and terminated on November 22,

 2019. Id. Defendant McDonough answered Plaintiff’s Amended

 Complaint on August 18, 2020. Dkt. No. 8.

    II.   Legal Standard

      Having converted the within Motion to one for summary

 judgment, the Court follows such standard. Summary judgment

 shall be granted if “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.”       Fed. R. Civ. P. 56(a).      A fact is

 “material” only if it might impact the “outcome of the suit

 under the governing law.” Gonzalez v. Sec’y of Dept of Homeland

 Sec., 678 F.3d 254, 261 (3d Cir. 2012).        A dispute is “genuine”



                                      6
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 7 of 12 PageID: 499



 if the evidence would allow a reasonable jury to find for the

 nonmoving party. Id.

      In determining the existence of a genuine dispute of

 material fact, a court’s role is not to weigh the evidence; all

 reasonable inferences and doubts should be resolved in favor of

 the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

 F.3d 380, 387 (3d Cir. 2010).       However, a mere “scintilla of

 evidence,” without more, will not give rise to a genuine dispute

 for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).   Moreover, a court need not adopt the version of facts

 asserted by the nonmoving party if those facts are “utterly

 discredited by the record [so] that no reasonable jury” could

 believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).           In the

 face of such evidence, summary judgment is still appropriate

 “where the record taken as a whole could not lead a rational

 trier of fact to find for the nonmoving party.” Walsh v. Krantz,

 386 F.App’x 334, 338 (3d Cir. 2010).

      The movant has the initial burden of showing through the

 pleadings, depositions, answers to interrogatories, admissions

 on file, and any affidavits “that the non-movant has failed to

 establish one or more essential elements of its case.”

 Connection Training Servs. v. City of Phila., 358 F. App’x 315,

 318 (3d Cir. 2009).     “If the moving party meets its burden, the

 burden then shifts to the non-movant to establish that summary

                                      7
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 8 of 12 PageID: 500



 judgment is inappropriate.” Id.          In the face of a properly

 supported motion for summary judgment, the nonmovant’s burden is

 rigorous: he “must point to concrete evidence in the record”;

 mere allegations, conclusions, conjecture, and speculation will

 not defeat summary judgment. Orsatti v. New Jersey State Police,

 71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

 Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

 2009)(“[S]peculation and conjecture may not defeat summary

 judgment.”).    Moreover, “the court need only determine if the

 nonmoving party can produce admissible evidence regarding a

 disputed issue of material fact at trial”; the evidence does not

 need to be in admissible form at the time of summary

 judgment.   FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir.

 2016).

    III. Analysis

    The Court holds that Plaintiff’s claims of breach of contract,

 scheme to defraud, detrimental reliance, unlawful deception in

 the original foreclosure case, “RICO”, and wrongful foreclosure

 are barred by New Jersey’s Entire Controversy Doctrine, and

 alternatively, this Court lacks subject matter jurisdiction

 under the Rooker-Feldman doctrine. Plaintiff’s remaining claims

 of slander of title, violation of the Consumer Protection Act,

 slander of credit, and infliction of emotional distress are

                                      8
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 9 of 12 PageID: 501



 merely conclusory allegations, and will be dismissed without

 prejudice as Plaintiff fails to state a claim upon which relief

 can be granted.

     A. Entire Controversy Doctrine

      First, the Complaint is barred by New Jersey’s Entire

 Controversy Doctrine. As the Court of Appeals for the Third

 Circuit recently explained in Shibles v. Bank of America, N.A.:

      New Jersey’s entire controversy doctrine embodies the
      principle that the adjudication of a legal controversy
      should occur in one litigation in only one court;
      accordingly, all parties involved in a litigation should at
      the very least present in that proceeding all of their
      claims and defenses that are related to the underlying
      controversy. We have characterized the doctrine as New
      Jersey’s specific, and idiosyncratic, application of
      traditional res judicata principles. The doctrine applies
      in federal courts when there was a previous state-court
      action involving the same transaction.

      There is no doubt that the entire controversy doctrine
      applies to foreclosure proceedings, but only to claims that
      could have been filed in the foreclosure action, that is,
      only to claims that were germane to the foreclosure
      proceeding. The New Jersey Superior Court, Appellate
      Division recently re-affirmed that basic tenant of state
      law, explaining that a defendant in a foreclosure case may
      not fail to diligently pursue a germane defense and then
      pursue a civil case against the lender alleging fraud by
      foreclosure.

 730 F. App’x 103, 106–07 (3d Cir. 2018) (internal citations and

 quotations omitted).



 Like in Shibles, Plaintiff here generally alleges fraud with

 respect to state law claims that could have been brought during


                                      9
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 10 of 12 PageID: 502



 the foreclosure proceeding. Such claims, however, are barred by

 the entire controversy doctrine. 730 F. App’x at 107.

 Plaintiff’s claims for breach of contract, scheme to defraud,

 detrimental reliance, unlawful deception in the original

 foreclosure, “RICO”, and wrongful foreclosure all relate to

 challenges to not just the foreclosure proceeding itself, but to

 the underlying loan transactions. Accordingly, the Court holds

 that these particular asserted claims are barred by the entire

 controversy doctrine.

     B. Rooker-Feldman Doctrine

    In addition, the above claims are also barred by the Rooker-

 Feldman doctrine. See Lopaz v. Stern & Eisenberg, P.C., No. CV

 18-2136 (RMB/JS), 2018 WL 6061576 (D.N.J. Nov. 20, 2018). In

 Lopaz, the plaintiff claimed her injuries resulted directly from

 the foreclosure judgment in that she suffered the actual,

 physical loss of her home. Id. at 4. The Supreme Court has held

 that the Rooker-Feldman doctrine “is confined to cases of the

 kind from which the doctrine acquired its name: cases brought by

 state-court losers complaining of injuries caused by state-court

 judgments rendered before the district court proceedings

 commenced and inviting district court review and rejection of

 those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005).

 Plaintiff Valente’s claims raise a similar issue here, in that

                                      10
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 11 of 12 PageID: 503



 she asserts her injuries stem from a “conspiracy to defraud the

 Plaintiff and take advantage of her and her property in the

 instant matter.” Opposition Brief, ¶ 5. With this, Ms. Valente

 “‘complain[s] of injuries caused by [a] state-court judgment [ ]

 rendered before the district court proceedings commenced.’”

 Shibles, 730 F. App’x at 105. As such, the Rooker-Feldman

 doctrine applies to deprive this Court of subject matter

 jurisdiction.

    Because of this, the Court alternatively holds that it lacks

 subject matter jurisdiction over Plaintiff’s claims for breach

 of contract, scheme to defraud, detrimental reliance, unlawful

 deception in the original foreclosure, “RICO”, and wrongful

 foreclosure.

     C. Plaintiff’s Remaining Claims

    Plaintiff’s remaining claims of slander of title, violation of

 the Consumer Protection Act, slander of credit, and infliction

 of emotional distress are conclusory and fail to include the

 requisite detail to adjudicate potential relief. These claims

 will be dismissed without prejudice.        To the extent Plaintiff

 can cure the deficiencies consistent with this Court’s Opinion

 she may file a Motion for Leave to Amend within 21 days.            In the

 event she fails to file such Motion, these claims will be

 dismissed with prejudice as to Defendant Gregory. Conclusion



                                      11
Case 1:20-cv-08316-RMB-SAK Document 25 Filed 05/18/21 Page 12 of 12 PageID: 504



    Additionally, Plaintiff has failed to dispute the averments

 that Defendant Leonard B. Zucker, Esq. is deceased and Defendant

 Zucker, Goldberg & Ackerman, LLC is known to have declared

 bankruptcy and closed. Accordingly, the Amended Complaint as to

 these Defendants will be dismissed with prejudice.

     An appropriate Order shall issue on this date.



                                           s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge


 Dated: May 18, 2021




                                      12
